Citation Nr: 0521573	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  04-07 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent evaluation effective December 11, 2001.  The 
veteran, who had active service from January 1968 to August 
1969, disagreed with the evaluation assigned and appealed the 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder has not been 
shown to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that the April 2002 letter sent to the 
veteran informed him of the evidence necessary to establish 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), but not the evidence necessary to 
substantiate his claim for a higher initial rating evaluation 
for PTSD.  However, since the veteran raised this increased 
rating issue in his Notice of Disagreement following the 
grant of service connection for PTSD, further notice of the 
VCAA does not appear to be required according to an opinion 
from the VA General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 
2003) ("if, in response to notice of its decision on a claim 
for which VA has already given the Section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
Section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but Section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Additionally, the Board finds that the March 2003 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was assigned a 50 percent evaluation.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination that provided an 
assessment of the severity of the veteran's disability.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence  

In a rating decision dated in March 2003, the RO granted 
service connection for PTSD with an evaluation of 50 percent.  
The RO based the rating decision on the veteran's service 
medical and personnel records, outpatient VA Medical Center 
(VAMC) records dated from January 2001 to October 2002, a 
December 2001 letter from the Vet Center, and a VA 
examination report dated in December 2002.  

The veteran's VAMC medical records show treatment for chronic 
PTSD symptomatology.  Specifically, an October 2000 VAMC 
medical record reported that the veteran had difficulty 
falling asleep and was frequently awakened screaming and 
yelling by nightmares.  He had flashbacks approximately 2 to 
3 times per week triggered by helicopters flying overhead, 
loud noise, and the smell of diesel fuel.  Upon examination, 
the veteran's mood was noted as depressed and his affect was 
constricted.  He was prescribed antidepressant medication in 
January 2001. 

A December 2001 letter from the Vet Center noted that the 
veteran was under the care of the Vet Center for chronic and 
severe PTSD.  It described the veteran's social and 
industrial functioning as greatly impaired due to 
sleeplessness, intrusive thoughts, flashbacks, nightmares, 
with poor memory and concentration making the veteran 
dangerous to himself and others in the industrial setting.  
It reported that the veteran was forced to retire in 2001 
because of extreme stress from his job and his PTSD.  It also 
reported that the veteran had a heart attack in 2001 and was 
not able to return to work.  In regards to the veteran's 
family relationships, the letter noted that the veteran was 
married before, but that his marriage failed because of his 
PTSD.  The letter stated that the veteran's symptoms were 
causing major depression, anxiety and panic attacks on a 
daily basis and resulted in the veteran becoming uninterested 
in relationships, having problems with personal hygiene and 
at times feeling helpless and hopeless.  The reported 
prognosis was poor with little hope of recovery with a Global 
Assessment Functioning (GAF) score of 35.  It stated that the 
veteran is totally and permanently disabled due to his 
chronic and severe PTSD symptoms.  A GAF score of 45 was 
noted for the previous year. 

A January 2002 VA record noted that the veteran reported 
flashbacks, difficulty getting along with others, poor 
impulse control, exaggerated startle-response and depressed 
mood.  His affect was considered constricted, but there was 
no evidence of psychosis.  The veteran's speech was reported 
as relevant and coherent and his dress was appropriate.  A 
GAF score of 46 was noted.  

A March 2002 VA record noted that the veteran had been 
married once, which resulted in a divorce after a year.  He 
had one child that he was unable to see until she reached the 
age of 16, but with whom he now had a good relationship.  The 
veteran reported that he previously worked as a cross-country 
truck driver for 10 years but has not worked since July 2001 
because of a myocardial infarction and his "nerves," that 
he had taken a leave of absence and was uncertain about his 
future employment.  It noted that he lived with his 
girlfriend in his own home.  The veteran reported symptoms of 
anger, insomnia, nightmares, olfactory hallucinations, 
intrusive thoughts and memories of Vietnam, hyperstartle 
reflex, hypervigilance, avoidance of crowds, feelings of 
depression, feelings of anxiety and frustration, flashbacks 
(3-4 times a week), poor concentration, emotional numbing, 
avoidance of military programs and a sense of foreshortened 
future.  The veteran denied suicidal ideation.  The veteran's 
mental status examination noted a cooperative and pleasant 
attitude, behavior and speech within normal limits, an 
anxious affect, an anxious mood, denials of suicidal ideation 
or homicidal ideation, intact cognitive functioning, good 
insight and good judgment.  He was diagnosed with prolonged 
PTSD and a GAF score of 52.  

In a VA medical record dated in September 2002, the veteran 
reported sleeping difficulties, nightmares, daily flashbacks 
and intrusive thoughts, a bad temper that was easily set off 
and lack of friendships due to his inability to trust people.  
He reported being alert and oriented.  His speech was noted 
as relevant and coherent.  There was no evidence of 
psychosis.  His judgment and insight were reported as fair 
and his thought process was goal directed.  The veteran's 
memory for recent and remote events was also noted as fair.  
He was dressed appropriately.

In December 2002, the veteran was afforded a VA examination.  
The VA examiner reported that the veteran's PTSD was 
evidenced by problems with anger, initial and middle 
insomnia, nightmares, hallucinations, intrusive thoughts, 
memories of Vietnam, hyper-startled reflex, hypervigilance, 
avoidance of crowds, depression, anxiety, poor concentration 
and emotional numbing.  In the past, the veteran had been 
treated with at least two antidepressant medications and had 
a variable course since then.  The examiner agreed that the 
frequency of the veteran's symptoms was severe and that he 
had been experiencing these symptoms continuously since 2000.  
The examiner noted a diminishment of social and interpersonal 
relationships, depressed mood with symptoms of anxiety, 
longstanding sleep impairment and occasional impulsivity.  
The veteran's GAF score was estimated at 49.   

A March 2003 rating decision granted service connection with 
a 50 rating evaluation.  In a statement submitted in May 
2003, the veteran disagreed with the rating evaluation and 
argued that he should be awarded more than 50 percent service 
connection because of his severe nightmares, flashbacks, 
intrusive thoughts about Vietnam and his severe sleeping 
difficulties.   He stated that he is a truck driver and can 
no longer operate a truck safely.   

C.  Law and Analysis

The veteran has been assigned a 50 percent disability rating 
for his PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  He contends that his PTSD is 
more disabling than currently evaluated and has appealed for 
an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

GAF scores ranging from 60 to 51 reflect moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., friends, conflicts with peers or 
co-workers).  Scores ranging from 50 to 41 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep job).  Lastly, scores ranging from 40 to 31 
reflect some impairment in reality testing or communication 
(e.g. speech is a t time illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  

The Board believes that the evidence clearly shows that the 
veteran's disability falls within the 50 percent disability 
rating as his medical records report occupational and social 
impairment with symptoms of constricted affect, panic attacks 
more than once a week, disturbances of motivation and mood, 
difficulty in establishing effective work and social 
relationships, feelings of depression, feelings of anxiety 
and frustration, flashbacks 3 to 4 times a week, poor 
concentration and emotional numbing.  Although the veteran 
does not meet all of the symptomatology listed under the 50 
percent rating criteria (e.g. the veteran's speech and 
behavior were noted to be within normal limits, his cognitive 
functioning is intact and his insight and judgment are 
reported as being between fair and good), the assigned rating 
is consistent with the veteran's overall symptomatology, 
especially in light of the ranges of GAF scores and the VA 
examiner's opinion that noted a diminishment of social and 
interpersonal relationships, depressed mood with symptoms of 
anxiety, longstanding sleep impairment and occasional 
impulsivity.  

Thus, the issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In regards to these criteria, a review of 
the record indicates that the veteran does not have suicidal 
ideations.  Only one record in the file, the Vet Center 
letter, states that the veteran was having problems with 
personal hygiene.  However, subsequently medical records note 
that the veteran dressed appropriately.  While the veteran 
has reported impaired impulse control, no evidence in the 
record indicates any periods of violence.  There is some 
evidence indicating an impaired ability to establish and 
maintain effective relationships, such as the veteran's 
statements that his divorce is the result of his PTSD and he 
does not have any friends; however, the evidence also shows 
that the veteran has established and maintains a good 
relationship with his daughter and has a live-in girlfriend.  
There is no evidence in the record indicating that the 
veteran has obsessional rituals that interfere with routine 
activities.  His speech has been reported consistently as 
being relevant and coherent, rather than intermittently 
illogical, obscure, or irrelevant.   His behavior has been 
reported to be within normal limits.  Additionally, there is 
no evidence of spatial disorientation.  
 
The veteran has GAF scores ranging from 52 to 35.  While the 
Board notes that the December 2001 letter from the Vet Center 
gives a poor prognosis to the veteran with little hope of 
recovery and a GAF score of 35, the Board finds that this 
letter is not consistent with the symptomatology noted in 
previous and subsequent medical records and thus finds it 
less persuasive.  This is particularly true in light of the 
veteran's 2000 GAF score of 45, his January 2002 score of 46, 
the March 2002 score of 52, and the December 2002 score of 
49.  Together, these scores indicate that the veteran has 
serious, but not major, impairment.  Based on an entire 
review of the evidence of record presently contained in the 
file, the Board is of the opinion that the veteran's present 
disability rating of 50 percent more nearly approximates his 
current symptomatology.  Nonetheless, should the veteran's 
disability picture change in the future, the veteran may 
submit additional evidence which may qualify him for the 
assignment of a higher rating. See 38 C.F.R. § 4.1.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran asserts that his PTSD has resulted in interference 
with his employability in that he can no longer operate a 
truck safely.  Although the veteran's PTSD may impair his 
ability to work, any such impairment is already contemplated 
by the applicable schedular criteria. See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  And while the Vet Center opines that the veteran 
is totally and permanently disabled, none of the other 
medical evidence contained in the file corroborates this 
statement.  

Thus, the Board finds that the veteran's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


